Citation Nr: 1121598	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD) with depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection and a 30 percent rating for PTSD, effective January 11, 2008.

In January 2011, the RO increased the initial rating for PTSD with depression to 50 percent disabling, effective January 11, 2008.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

2.  The Veteran meets the percentage requirements for the grant of TDIU and had service connected disabilities that prevented him from engaging in gainful employment for which he otherwise would have been qualified.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met from January 11, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  Additionally, the RO assisted the Veteran in substantiating his claim by affording him a VA examination, and there is no evidence or contention that there has been a change in the disability since the last examination in August 2010.  In this regard, the Board notes that during his April 2011 Board hearing, the Veteran's wife testified that the Veteran's PTSD had gotten worse.  However, the Board finds that the symptoms reported during the hearing are no worse than those reported during the Veteran's most recent VA examination in August 2010.  Accordingly, as there is no evidence of increased symptomatology, a new VA examination is not warranted.  Furthermore, the Board notes that the Veteran's representative indicated during the hearing, that the Veteran's PTSD warranted a 70 percent rating, which is part of the relief the Board is granting.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.
A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Evidence

Outpatient treatment records from the VA Medical Center in Portland, Oregon (Portland VAMC) dated from November 2007 to December 2008 show that in December 2007, he endorsed feelings of social isolation, referring to himself as a loner, and noting that he felt distant and cut off from other people.  He also noted that his wife left him twelve years prior because he refused to participate in the marriage or with his family.  However, the Veteran also reported that he had two sons from his marriage, and that he was closer to the younger one because he had shared his parenting with his wife after their separation.  

On mental status examination, the Veteran's mood was depressed with decreased range of affect.  There was no evidence of psychotic symptoms and insight and judgment were fair to good.  The diagnosis was PTSD, moderate, chronic and major depressive disorder, moderate, chronic, and assigned GAF scores of 52.

The Veteran subsequently reported significant sleep disturbance, with both initial and middle insomnia, significant fatigue and low energy, intrusive memories and nightmares.  He reported moderate problems with irritability, but described it more as impatience, and endorsed problems with concentration, hyperalertness, easy startle response and jumpiness.  He denied anger outbursts.  

He also described significant symptoms of depression, including very low interest or pleasure in activities he used to enjoy to a very significant extent.  He also reported feelings of low self-esteem, restlessness and problems with overeating.  He denied actual suicidal ideation, but did indicate that he had thoughts that life was not worth living or that others would be better off if he were dead.  He denied substance abuse, and agreed to reduce his alcohol consumption.  He was subsequently prescribed Celexa and Setraline for depression.

The Veteran indicated that his psychiatric symptoms made it very difficult for him to do his work, take care of things at home, and get along with other people. In this regard, he reported that he had been working on and off for the past three years for his brother.  His duties included telemarketing and face to face followup calls.  He stated that he was not very productive because of lack of motivation to get up in the morning or to work hard; however, he also noted that because he would not be able to get much Social Security he planned to keep working for as long as he could.  In January 2008, he was reportedly thinking of trying to work on a daily basis, but had not done so, and was planning to take a four to eight week road trip as part of his sales job.  His mood was depressed and his affect was constricted.

In June 2008, he noted that he had a few friends with whom he socialized and golfed two to three times per week, and a girlfriend of eight years with whom he had a good supportive relationship.  His speech was low and slightly reduced in rate.  Later in June 2008, his depression was reportedly deepening.  In November 2008, his speech was normal and thought processes were clear and logical.  His PHQ9 score was 24, which indicated severe depression, but he did not have thoughts of suicide.

During his initial PTSD examination in August 2010, the Veteran reported irritability, insomnia, memory difficulties, exaggerated startle response, hypervigilance, intrusive thoughts and memories, primarily characterized through nightmares ten to thirty times per month and mental distress when reminded of negative events from Vietnam.  He also endorsed symptoms of social isolation, restricted affect, decreased interest in activities that previously gave him pleasure, and a foreshortened sense of future.  

The examiner also noted that the Veteran suffered from panic disorder with agoraphobia, which included physiological symptoms of arousal, feelings of doom, nervousness and confusion.  The Veteran reported that his panic attacks lasted from minutes to hours, and his panic symptoms impacted his ability to work and to seek treatment at times.  He also reported frequent residual psychological distress after the attacks, which kept him in bed for the day.

The examiner further noted that the Veteran suffered from depression with his mood being predominantly down and depressed, and symptoms of helplessness, hopelessness and worthlessness.  He also noted that the symptoms of the Veteran's depression and PTSD overlapped, and included initial and middle insomnia, memory problems and difficulties with concentration.  He also reported a low sex drive, apathy and anhedonia, as well as occasional thoughts of death and low productivity.

The examiner fount that the Veteran's work functioning was moderately to severely impacted by his psychological distress.  The Veteran had described a minimal, on again off again, work history, with his longest job lasting three years or less, but that he had difficulty completing tasks in a timely manner and only earned a minimal income.  He estimated that his earned income for 2010 had been between $4,000 to $ 6,000 with last work in March 2010.  He reported that he was limited in his ability to work because of panic or "fear" attacks, which caused him to feel confused, nervous and to physically shake.  These could last anywhere from ten minutes to all day.

The examiner also noted that the Veteran's social functioning was very low.  The Veteran reported that he was engaged to his girlfriend, whom he lived with and had been in a relationship with since the year 2000.  Besides his girlfriend, he had no other friends or other close social support.  He also reported that he had two children whom he had contact with, but did not see often, and that he would get antsy whenever he talked to either of them on the telephone.  The Veteran also reported symptoms of social isolation and reclusiveness, indicating that he liked to sit on his porch and watch people, but that he did not like to interact with them.  He also denied having any hobbies or participating in any regular social events.

On mental status examination, the Veteran's mood was euthymic; his thought processes were logical and linear, his judgment was grossly intact, and he did not appear to suffer from any gross cognitive deficits.  However, he did report that his girlfriend assisted him with taking his medications, reminded him of medical appointments and helped him pay bills.  He denied suicidal ideation, but did endorse thoughts of death.  He had no difficulties communicating with the examiner.

The Veteran was diagnosed with PTSD, chronic, mild; panic disorder with agoraphobia; major depressive disorder, chronic, moderate.  He was assigned a GAF score of 55.

Outpatient treatment records from the Portland VAMC dated from January 2009 to January 2011 show that in throughout 2009, the Veteran was treated for sleep impairment, nightmares, heightened startle reflex, low motivation, flashbacks, irritability and hypervigilance.  He was socially withdrawn, but had a good relationship with his girlfriend and his children.  In March 2010, he reported increased nightmares since starting treatment for sleep apnea, and endorsed difficulty with hypervigilance, increased startle response and flashbacks.  In June 2010, he was still having nightmares two to three times per week, but reported some improvement in mood and motivation.  

In August 2010, he continued to report a depressed mood, with nightmares and symptoms of hyperarousal.  He also reported anxiety episodes several times a week, sometimes triggered by bad dreams or other triggers, but sometimes arising without trigger.  He reported that he generally avoided crowds for fear of a panic attack, and was prescribed a medication for anxiety in crowds and other public situations.  His mood was stable, but he reported problems with lack of motivation, decreased scope of interests and chronic insomnia.  A VA examiner indicated that the Veteran's sleep deprivation and nightmares were likely duty to a combination of depression, PTSD and sleep apnea.

During his April 2011 Travel Board hearing, the Veteran and his wife testified that the symptoms of the Veteran's PTSD included suicidal thoughts, anger with physical and verbal abuse, panic attacks two to three times per week, and an inability to establish and maintain effective relationships.  He also reported that he was not working and that his PTSD had a severely negative effect on his ability to maintain any type of employment.  

Analysis

The evidence of record shows that the Veteran has deficiencies in work, school and family relations.  As discussed above, he has only worked minimally, due to difficulty completing tasks in a timely manner and due to the effects of his panic attacks.  The VA examiner found that the psychiatric disability caused as much as severe impairment in occupational functioning.  Given his occupational difficulties, and difficulty in completing tasks on time, it is likely that he would experience similar difficulties if he attempted schooling.  The Veteran also reported memory problems and difficulties with concentration and confusion, which suggests that there would be a deficiency in the area of school.  The Veteran has maintained family relationships, but he has been reported as socially isolated.  He went through a divorce, reportedly due to PTSD symptoms and his relationship with his children is "distant."  His current spouse has described violent outbursts.  

The Veteran has consistently been noted to have impairment in mood, as he has been diagnosed with depression throughout the entire appeal period and it has been noted that he has been prescribed medication for his depression.  

Socially, the only consistently stable relationship the Veteran reported was with his girlfriend of over ten years.  He did report that he has children, but also noted that he was not able to talk to them for prolonged periods on the telephone due to his feelings of nervousness.  

The Board also notes that symptoms of the Veteran's PTSD, including his panic attacks and depression, have affected his ability to function independently, appropriately and effectively, and made it difficult for him to adapt to stressful circumstances such as work.  He has also shown and inability to establish and maintain effective relationships.  In this regard, during VA outpatient treatment and on VA examination in August 2010, the Veteran reported that his depression and panic attacks made it very difficult for him to work, take care of things at home, and get along with other people.  

While the August 2010 VA examiner found that the Veteran had only a moderate to moderate disability overall, the same examiner found as much as severe impairment in occupational functioning and a "very low" level of social functioning.  Given the reported deficiencies, the findings with regard to occupational functioning and the hearing testimony, the Board finds that the Veteran's symptoms approximate deficiencies in most of the areas described in the criteria for a 70 percent rating.

The evidence does not show that the Veteran had total occupational and social impairment.  In this regard, the Veteran has been in a supportive relationship with the same woman for eight to ten years; he had a few friends; and has a relationship with his children.  Accordingly, the evidence is against a rating in excess of 70 percent.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

During VA outpatient treatment, as early as November 2007, the Veteran reported that his psychiatric disability made it difficult for him to work due to such problems as lack of motivation, fatigue, depression, social isolation, and concentration problems.  He had been working during that time for approximately three years, but on an off and on basis for his brother, and had only earned approximately $15,000 a year.  

During his August 2010 VA examination, the Veteran reported that due to PTSD symptoms, he has only worked minimally, with his longest job lasting three years or less, due to such problems as difficulty completing tasks in a timely manner, problems concentrating and the severely limiting affect of his panic attacks, which caused him feel confused, nervous and to physically shake, and could last anywhere from ten minutes to all day.  His earning had been below the poverty rate, and the employment is therefore considered marginal.  38 C.F.R. § 4.16(a).

The August 2010 VA examiner opined that the Veteran's social functioning was very low and that his work functioning was moderately to severely impacted by his psychological distress.  Furthermore, during his April 2011 Travel Board hearing, the Veteran testified that he was not working and that his PTSD had a severely negative effect on his ability to maintain any type of employment.  

The Board is granting a 70 percent rating for PTSD, effective January 11, 2008.  Therefore, the Veteran met the percentage requirements for a TDIU as of that date.
During his April 2011 Travel Board Hearing, the Veteran testified that he was not working and had not worked since approximately March 2010, and his employment prior to that date was apparently marginal.  Accordingly, the Board finds that based on the evidence noted above, which shows that the Veteran's service-connected PTSD has rendered him unemployable, entitlement to a TDIU is granted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted from January 11, 2008.

Entitlement to a TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


